
	
		II
		112th CONGRESS
		1st Session
		S. 1513
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2011
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XII of the Social Security Act to extend
		  the provision waiving certain interest payments on advances made to States from
		  the Federal unemployment account in the Unemployment Trust
		  Fund.
	
	
		1.Extension of provision
			 granting temporary assistance for States with advances
			(a)In
			 generalSection 1202(b)(10)
			 of the Social Security Act (42 U.S.C. 1322(b)(10)), as added by section 2004 of
			 the Assistance for Unemployed Workers and Struggling Families Act (Public Law
			 111–5; 123 Stat. 443), is amended—
				(1)in subparagraph (A), by striking
			 December 31, 2010 and inserting December 31,
			 2012; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)During the period beginning on
				January 1, 2011 and ending on December 31, 2012, the provisions of subparagraph
				(A) shall not apply to a State that, during the period beginning on January 1,
				2011 and ending on the date of enactment of this subparagraph, imposed any tax,
				fee, assessment, or other charge on any taxpayer for purposes of paying
				interest otherwise due from the State under this subsection (referred to in
				this subparagraph as an interest assessment), unless the State
				makes all reasonable efforts (as determined by the Secretary of Labor) to fully
				reimburse taxpayers that were subject to the interest
				assessment.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the enactment of section 2004 of the Assistance for Unemployed
			 Workers and Struggling Families Act.
			
